Citation Nr: 1035376	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-32 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for arthritis of multiple 
joints, to include the hips and knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran served on active military duty from February 1979 to 
August 1980.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 2010, the Veteran testified at a videoconference hearing 
held before the undersigned Veterans Law Judge.  The transcript 
from that hearing has been associated with the claims file and 
has been reviewed.


FINDINGS OF FACT

1.  The Veteran's in-service back injury was acute and transitory 
and a continuing disability was not then present.  His current 
back disorder, diagnosed as lumbar disc disease, is not shown to 
have developed as a result of an established event, injury, or 
disease during service.

2.  Osteoarthritis of multiple joints, including the hips and 
knees, was not present in service or within one year of the 
Veteran's discharge from service, and is not shown to have 
developed as a result of an established event, injury, or disease 
during service or any service-connected disability.


CONCLUSIONS OF LAW

1.  Residuals of a back injury to include degenerative disc 
disease were not incurred in or aggravated by service and cannot 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.  Osteoarthritis of multiple joints, was not incurred in or 
aggravated by service, cannot be presumed to have been incurred 
in service, and is not shown to be due to, the result of, or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where 
there is a chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) medical 
or, in certain circumstances lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997); Hickson v. West, 12 Vet. App. 
247, 253 (lay evidence of in-service incurrence is sufficient in 
some circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

As pertinent in this matter, disability which is proximately due 
to or the result of a service-connected disease or injury shall 
be service connected.   38 C.F.R. § 3.310 (2009).  When 
aggravation of a veteran's non-service connected disability is 
proximately due to or the result of a service-connected disease 
or injury, it too shall be service connected to the extent of the 
aggravation.   See Allen v. Brown, 7 Vet. App. 439, 446 (1995) 
(en banc).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended.  However, based upon the facts in 
this case, the regulatory change does not adversely impact the 
outcome of the appeal.

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the claim.  
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Factual Background and Analysis

In this case the Veteran maintains that a back disability and 
multiple joint arthritis had their onset during military service 
as a result of a parachute jump.  Because these claims involve 
similar issues and evidence, and as similar legal principles 
apply, the Board will address them in a common discussion.  

Service treatment records (STRs) fail to reveal any significant 
back complaints other than in January 1980, when the Veteran was 
treated for muscle strain after a rough parachute landing.  The 
symptoms were treated conservatively with medication and 
restriction from heavy lifting.  This entry did not address any 
generalized joint pain and there was no evidence of additional 
follow-up evaluation, which would provide a basis for a current 
diagnosis of a chronic back disorder.  The Veteran was given the 
opportunity to identify any additional history or symptoms 
associated with the in-service back complaints, at service 
discharge in August 1980, but declined a physical examination.  
As a result, the STRs militate against a finding that a chronic 
back or joint disorder had its initial onset during service.  

Similarly, no medical records immediately subsequent to service 
contain diagnoses of any pertinent back, hip or knee disorder.  
Although the Veteran has reported receiving treatment from 
several private physicians beginning in 1980, those records are 
unavailable.  Moreover medical records dated two years after 
service show multiple hospital admissions between December 1982 
and 1983 for alcohol and drug abuse.  The Veteran did not mention 
a history of back injury and there were no objective clinical 
findings or diagnosis related to back, hip or knee disorders.  

In 1997, the Veteran was hospitalized for serious injuries 
sustained during an assault.  He sustained multiple contusions to 
the face, a closed head injury, a mandibular fracture, and right 
ankle sprain.  

The first documented medical treatment for back pain did not 
occur until May 2002.  Radiological findings showed multilevel 
degenerative disc disease, spondylosis at L4-5, and disc space 
narrowing L5-S1.  Accompanying these findings is a medical report 
that shows the Veteran gave a history of severe hip and low back 
pain of 3-4 weeks duration.  A subsequent medical report shows 
the Veteran sought additional treatment for back and shoulder 
pain.  The examiners did not relate the Veteran's complaints or 
findings to service.  

In June 2002, the Veteran was involved in a motor vehicle 
accident which required hospitalization.  There were multiple 
injures including a right acromioclavicular joint separation, a 
right scapula fracture, rib fractures, and a right mandibular 
fracture. 

In May 2006, the Veteran was seen by a chiropractor for 
complaints of headaches, neck pain, bilateral shoulder pain, back 
pain, bilateral leg pain and knee pain.  He attributed his 
symptoms to injuries he sustained in parachuting incident while 
in the military.  He also indicated that he was in a motor 
vehicle accident in May 2006, which exacerbated most his previous 
injuries.  

In November 2007, the Veteran submitted a statement from a 
private physician noting the Veteran was a longtime patient with 
many complaints, all of which were considered related to military 
service.  Specifically, these complaints were attributed to a 
single parachute jump.  The Veteran had multiple arthralgias, 
involving the neck bilateral shoulders, bilateral legs, and 
knees.  The Veteran's 2006 accident was also noted.  

The remaining evidence of record is negative for documentation of 
degenerative changes in any joint, other than the spine.  However 
these records do show that degenerative joint disease of multiple 
joints and gouty arthritis were noted on the Veteran's medical 
problems list beginning in 2007.  

In September 2008, the Veteran underwent VA examination to 
determine the nature and extent of any musculoskeletal disorders 
and to obtain an opinion as to their etiology.  The Veteran 
reported history of back and hip injuries sustained from a 
parachute jump.  He was diagnosed with muscle spasms and given 
medications and activity modification for several days.  He fully 
recovered.  Post-service the Veteran worked in the pipeline, 
construction and pest control industries.  He was admitted to the 
hospital several times for alcohol and drug abuse in the 1980s.  
He also had severe MVA's in 2002 and 2006 with multiple 
fractures.  X-rays of the lumbar spine showed varying degrees of 
disc space narrowing and degenerative disc disease, most 
pronounced at L4-5 and L5-S1; osteophytes of varying sizes; and 
osteoarthritic changes.  X-rays of the hips were essentially 
unremarkable.  

The clinical impression was strain of the bilateral hips and 
lumbar spine.  The examiner concluded that it was less likely as 
not that the hip and back pain were due to the military.  He 
explained that the STRs show the back strain in 1980 from the one 
parachute jump had resolved.  The Veteran was later able to work 
post-service in the pipeline and construction businesses.  He 
then reinjured his back and hips in the 1997 assault, performing 
daily activities and in the motor vehicle accidents.  Therefore 
the Veteran's post-service injuries most likely caused his 
degenerative joint disease in the lumbar spine.  

In this case, the Board is unable to attribute the post-service 
development of the Veteran's lumbar disc disease and degenerative 
disease of hips and knees to service.  As indicated above, the 
Veteran has not proffered any current medical evidence of 
arthritis involving the knees or hips.  Insofar as the current 
medical records document complaints of knee and hip pain, the 
Board notes that pain alone does not in and of itself constitute 
a disability for which service connection may be granted when 
there is no sufficient factual showing that the pain derives from 
an in-service injury or disease.  See Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (service connection may not be 
granted for symptoms unaccompanied by a diagnosed disability).  
In the absence of clear diagnoses of hip and knee arthritis, or 
abnormalities which are attributable to some identifiable disease 
or injury during service, an award of service connection is not 
warranted.  

The Board recognizes that the Court of Appeals for Veterans 
Claims (Court) has held that the presence of a chronic disability 
at any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  While 
the evidence reflects post-service findings that could be 
construed to indicate current degenerative joint disease in 
multiple joints and gouty arthritis, a grant of service 
connection would still not be warranted, as such findings are not 
shown until almost 30 years following discharge, with no 
competent evidence relating it to service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (absence 
of any medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim); Forshey 
v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  

Likewise, the absence of evidence of a chronic back disorder in 
service or of persistent symptoms of such disorder between 
separation from service and the first evidence of a disability 
many years later constitutes negative evidence tending to 
disprove the assertion that the Veteran was disabled from any 
disease or injury during service.  Id.  The fact that a condition 
or injury occurred in service alone is not enough; there must be 
a current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  Here, there are no 
objective post-service clinical findings or a competent medical 
opinion to indicate that the Veteran has had continuing disabling 
symptomatology as a result of the initial back injury in service.  

The Court has established that symptoms, not treatment, are the 
essence of continuity of symptomatology, and the Veteran contends 
that he has suffered from residuals of a back injury since 
service.  However, in analyzing a claim, the lack of evidence of 
treatment may bear on the probative value of the evidence of 
continuity.  Savage supra.  As detailed above the Veteran was not 
formally diagnosed with lumbar disc disease until more than 20 
years after his separation from service.  Although he has 
reported receiving treatment following service discharge, those 
records are unavailable.  

To that end, the Board has also given careful consideration to 
the opinions of the private physicians as to the nature and 
etiology of the Veteran's back disorder.  We are cognizant that 
these physicians have been treating the Veteran for back pain for 
several years and thus should be well aware of his condition and 
the medical treatment for it.  However these medical opinions are 
considerably weakened by the fact that both opinions are somewhat 
cursory and that no rationale for the opinion was given.  

In addition, there is no indication either physician reviewed any 
relevant evidence in the claims file.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.); Elkins v. Brown, (rejecting a medical opinion as 
"immaterial" where there was no indication that the physician 
reviewed the claimant's STRs or another relevant documents which 
would have enabled him to form an opinion as to service 
connection on an independent basis).  The opinions, therefore, 
are based in significant part on the history provided by the 
Veteran rather than on medical evidence.  LeShore v. Brown, 
8 Vet. App. 406 (1995).  However the Board also notes that while 
neither of these physicians indicated that review of the claims 
file had been undertaken, they also never provide an actual 
opinion directly linking the Veteran's lumbar disc disease to 
military service.  

After weighing all the evidence, the Board finds great probative 
value in the 2008 VA examiner's conclusions, and, in light of the 
other evidence of record, the opinion is sufficient to satisfy 
the statutory requirements of producing an adequate statement of 
reasons and bases where the expert has fairly considered material 
evidence which appears to support the veteran's position.  Wray 
v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The private medical 
opinions, while not discounted entirely, are entitled to less 
weight in the face of the remaining evidentiary record.  

Also, because there is no evidence of disc disease or arthritis 
within the first post-service year, the presumptive provisions of 
38 C.F.R. §§ 3.307 and 3.309 do not apply.

To the extent that arthritis of any joint has been attributed to 
his back disability, since the Board has determined that service 
connection for disc disease is not warranted, there is no 
predicate disability upon which secondary service connection may 
be granted.  38 C.F.R. § 3.310; Allen supra.  Consequently, there 
is no legal basis to grant service connection for this disorder 
on this basis.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that where the law, and not the evidence, is dispositive 
of a claim, such claim should be denied because of the absence of 
legal merit or the lack of entitlement under the law).  

In reaching the above conclusions, the Board has not overlooked 
the Veteran's testimony provided during hearings before the RO in 
April 2009 and the Board in July 2010; his statements to 
healthcare providers; or his written contentions regarding his 
back and left hip disorders.  

As to his assertions that he developed lumbar disc disease and 
multiple joint arthritis as a result of service, the Board notes 
that he can attest to factual matters of which he had first-hand 
knowledge, e.g., symptoms of acute injury, back pain.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Additionally, as noted above, the STRs show treatment for back 
pain or generalized joint pain.  However, as a layperson, lacking 
in medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as to the etiology of 
his disc disease or multiple joint arthritis and its etiological 
relationship to service.  His contentions are not statements 
merely about symptomatology, an observable medical condition, or 
a contemporaneous medical diagnosis, but rather clearly fall 
within the realm of requiring medical expertise, which they 
simply do not have.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature).  

Moreover, the competent medical opinion in the record 
conclusively found that there was no medical basis for holding 
that the Veteran's lumbar disc disease was etiologically or 
causally associated to service.  Therefore, the Veteran's 
opinion, to the extent it is to be accorded some probative value, 
is far outweighed by the STRs, which show that any pertinent back 
complaints or injuries he may have experienced during service 
were not considered chronic; the post-service medical reports, 
which are silent for any complaints or treatment for many years 
after the Veteran's separation from service; and the findings of 
the VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  

It is true that that there is nothing intrinsically implausible 
about the veteran's assertion that current disability is 
consistent with a hard parachute landing.  It is also true that 
there is a favorable opinion indicating linkage to service has 
been submitted.  For reasons previously indicated, that opinion, 
however, is less than abundantly detailed or explanatory.   On 
the other hand, one can say that an opinion is an opinion and,  
absent some egregious error of fact or reasoning, choosing one 
over the other solely on the basis of its crafting is 
questionable.  Nevertheless, the external evidence does support 
the conclusion of the VA physician.  For many years, the veteran 
did not suggest that the incident in service was causative of 
chronic back problems.  He was treated for back difficulties 
years later and did not tie them to service.  Of course, he was 
under no obligation to do so, and he never specifically denied 
having had continuous back complaints since service.  Despite 
this, from his silence under these circumstances, the inference 
can be drawn that he did not then think that ongoing back 
disability from the jump injury was especially significant.  A 
silent record may not be dispositive, but it is also not devoid 
of probative capacity.     

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 
30, 2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In a July 2006 letter, the RO informed the Veteran of its duty to 
assist him in substantiating his claims under the VCAA, and the 
effect of this duty upon his claims.  The letter also informed 
him of how disability ratings and effective dates are assigned.  
See Dingess v. Nicholson, supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  Relevant in-service 
and post-service treatment reports are of record and the Veteran 
was afforded VA examination in 2008.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr supra.  The 
Board finds that the 2008 VA examination is more than adequate, 
as it reflects a full review of all medical evidence of record, 
is supported by sufficient detail, and refers to specific 
documents and medical history as well as the Veteran's service 
history to support the conclusions reached.  It is therefore the 
Board's conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising him 
as to the evidence needed, and in obtaining evidence pertinent to 
his claims under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The Court 
has held that such remands are to be avoided.  See Sabonis v. 
Brown, supra.  


ORDER

Service connection for residuals of back injury is denied.

Service connection for osteoarthritis of multiple joints, 
including the hips and knees is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


